
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1.1



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


        This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is entered into as of November 1, 2007 by and among CHEROKEE
INTERNATIONAL CORPORATION, a Delaware corporation (the "Borrower"), the
financial institutions party to the Credit Agreement described below, each as a
Lender, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation as Agent,
and each of the other Persons who are signatories hereto (Borrower and each such
other Person is individually referred to herein as a "Credit Party" and
collectively as the "Credit Parties").

W I T N E S S E T H :

        WHEREAS, the Borrower, Lenders and Agent are parties to that certain
Amended and Restated Credit Agreement dated as of February 25, 2004 (as the same
has been and may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), pursuant to which the
Lenders made certain loans and other financial accommodations to the Borrower.

        WHEREAS, Borrower has requested that Agent and Lenders eliminate the
restrictions set forth in the Maximum Senior Leverage Covenant of Section 4.7 of
the Credit Agreement, reduce the aggregate Revolving Loan Commitment and
otherwise and amend the Credit Agreement pursuant to the terms hereof, and Agent
and Lenders are willing to grant such request upon the terms and subject to the
conditions set forth herein.

        NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

        1.    Defined Terms.    Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Credit Agreement.

        2.    Amendments to Credit Agreement.    Subject to the terms and
conditions of this Amendment, the Credit Agreement is amended as set forth
below.

        2.1   Annex A of the Credit Agreement is hereby amended by adding the
following new defined term in its appropriate alphabetic order:

               " 'First Amendment Effective Date' means November 1, 2007"

        2.2   Annex A of the Credit Agreement is further amended by deleting the
definitions of "Borrowing Base" and of "Revolving Loan Commitment" and
substituting the following new definitions in lieu thereof:

               " 'Borrowing Base' means, as of any date of determination by
Agent, an amount equal to 85% of the book value of Borrower's Eligible Accounts
at such time."

             'Revolving Loan Commitment' means (a) as to any Lender, the
commitment of such Lender to make its Pro Rata Share of Revolving Credit
Advances or incur its Pro Rata Share of Letter of Credit Obligations (including,
in the case of the Swing Line Lender, its commitment to make Swing Line Advances
as a portion of its Revolving Loan Commitment) as set forth on Annex B or in the
most recent Assignment Agreement, if any, executed by such Lender and (b) as to
all Lenders, the aggregate commitment of all Lenders to make the Revolving
Credit Advances (including, in the case of the Swing Line Lender, Swing Line
Advances) or incur Letter of Credit Obligations, which aggregate commitment
shall be seven and one half million dollars ($7,500,000) on the First Amendment
Effective Date, as such amount may be adjusted, if at all, from time to time in
accordance with the Agreement."

        2.3   Annex A of the Credit Agreement is further amended by (i) deleting
Section 1.8 of the Credit Agreement in its entirety and substituting the caption
"Reserved" therefor, (ii) deleting all

--------------------------------------------------------------------------------






references to "Eligible Inventory" wherever it appears in the Credit Agreement
and the other Loan Documents and revising such provisions as necessary to
preserve, the grammatical integrity thereof but without otherwise changing the
meaning of such provisions, and (iii) deleting the defined terms and all
references in the Loan Documents to "Senior Leverage Ratio" and "Senior Debt".

        2.4   Annex B of the Credit Agreement is hereby deleted in its entirety
and Exhibit A of this Amendment is hereby substituted therefor as the new
Annex B.  

               Section 1.2(a) of the Credit Agreement is hereby amended by
deleting the Applicable Margins at the end thereof and substituting the
following new Applicable Margins therefor:

Applicable Revolver Index Margin   2.00 %
Applicable Revolver LIBOR Margin
 
3.50
%
Applicable L/C Margin
 
3.50
%
Applicable Unused Line Fee Margin
 
1.00
%

        2.5   Section 4.7 of the Credit Agreement ["Maximum Senior Leverage
Ratio"] is hereby amended by deleting said section in its entirety and
substituting the following language therefor:

               "Minimum EBITDA. Borrower and its Subsidiaries shall not permit
their consolidated EBITDA for the Fiscal Quarter ending December 31, 2007 to be
less than $1,900,000."

        3.    Covenant to Supply Projections and Establish Minimum EBITDA
Thresholds.    The Borrower acknowledges and agrees that the willingness of the
Agent and Lenders to enter into this First Amendment is based, in part, on
Borrower's agreement with and covenant to Lenders to deliver to Agent financial
projections reasonably acceptable to Agent and Lenders for Borrower's Fiscal
Year ending December 31, 2008, and to cooperate with Agent in establishing
Minimum EBITDA levels and amending Section 4.7 of the Credit Agreement to
include such subsequent testing periods and EBITDA levels by no later than
December 31, 2007. The failure to amend the Credit Agreement in order to add
Minimum EBITDA covenant levels for Borrower's Fiscal Quarters ending after
December 31, 2007 as aforesaid shall constitute an Event of Default hereunder.

        4.    Amendment Fee.    In consideration of the entry into this
Amendment by the Lenders, the Borrower hereby agrees to pay to the Agent for the
benefit of the Lenders on the date hereof, a fully-earned non-refundable
amendment fee in the amount of $25,000 (the "Amendment Fee").

        5.    Conditions.    The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

        (a)   the execution and delivery of this Amendment by Borrower and the
Lenders and the execution and delivery of the Acknowledgements and
Reaffirmations attached hereto by the parties noted therein;

        (b)   the receipt by the Agent, for the benefit of the Lenders, of the
Amendment Fee referenced in Section 4 above;

        (c)   the truth and accuracy of the representations and warranties
contained in Section 6 hereof; and

        (d)   the absence of any Default or Event of Default.

2

--------------------------------------------------------------------------------



        6.    Representations and Warranties.    Borrower hereby represents and
warrants to Agent and the Lenders as follows:

        (a)   after giving effect to this Amendment, the representations and
warranties of the Borrower contained in the Credit Agreement and the other Loan
Documents are true and correct as of the date hereof, except to the extent that
any such representation or warranty relates to a specific date, in which case
such representation and warranty shall have been true and correct as of such
earlier date;

        (b)   the execution, delivery and performance by the Borrower of this
Amendment is within its power, requires no further action by or in respect of,
or filing with, any governmental body, agency or official and do not violate,
conflict with or cause a breach or a default under any provision of applicable
law or regulation or of the organizational documents of Borrower or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
it;

        (c)   this Amendment constitutes the valid and binding obligation of
Borrower, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to the enforcement of creditor's rights generally and by general
equitable principles; and

        (d)   no Default or Event of Default exists.

        7.    No Waiver.    Except as expressly amended hereby, the Credit
Agreement and Other Agreements remain unmodified and in full force and effect.
All references in the Credit Agreement and the other Loan Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby.

        8.    Fees and Expenses.    The Borrower agrees to reimburse the Agent
for its reasonable out of pocket fees and expenses (including reasonable
attorney's fees) incurred with respect to the preparation of this Amendment and
all matters directly related thereto.

        9.    Further Assurances Covenant.    Borrower hereby covenants to do
(or cause to be done), such acts and to execute and deliver such documents or
instruments as the Agent reasonably requests in order to evidence or otherwise
protect the Agent or Lender's interests hereunder and to perfect the security
interests granted or contemplated under the Credit Agreement and the Loan
Documents or to otherwise more fully effectuate the transactions contemplated
hereunder.

        10.    Severability.    In case any provision of or obligation under
this Amendment shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

        11.    Headings.    Headings and captions used in this Amendment are
included for convenience of reference only and shall not be given any
substantive effect.

        12    GOVERNING LAW; SUBMISSION TO JURISDICTION.    THIS AMENDMENT SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO THE AGENT'S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN
SUCH COURTS. BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. BORROWER HEREBY
WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE
OF

3

--------------------------------------------------------------------------------




PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT
AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN
POSTED.

        13.    WAIVER OF JURY TRIAL.    BORROWER AND THE AGENT HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

        14.    Counterparts; Integration.    This Amendment may be executed and
delivered via facsimile, pdf or similar electronic transmission with the same
force and effect as if an original were executed and may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures hereto were upon the same instrument. This Amendment constitutes
the entire agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

        15.    Reaffirmation.    Borrower and each other Credit Party, as
debtor, grantor, pledgor, guarantor, assignor or in any other similar capacity
in which such Person grants liens or, security interests in its property or
otherwise acts as accommodation party or guarantor, as the case may be, hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Credit Agreement and each of the other Loan
Documents to which it is a party (after giving effect hereto) and (ii) to the
extent such Person granted liens on or security interests in any of its property
pursuant to any such Credit Agreement or other Loan Document as security for or
otherwise guaranteed the Borrower's Obligations under or with respect to the
Credit Agreement and the other Loan Documents, ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Borrower hereby agrees that such liens and security interests
hereafter secure all of the Obligations, in each case as if each reference in
such Credit Agreement or Loan Documents to the obligations secured thereby are
construed to hereafter mean and refer to such Obligations under the Credit
Agreement and other Loan Documents as hereby amended and that such security
interests are and shall remain perfected under applicable law. The execution of
this Amendment shall not operate as a novation, waiver of any right, power or
remedy of the Agent or any Lender nor constitute a waiver of any provision of
the Credit Agreement or any of the other Loan Documents, except as expressly set
forth herein and shall be limited to the particular instance expressly set
forth.

—Remainder of Page Intentionally Left Blank; Signature Page Follows—

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this First Amendment to
Amended and Restated Credit Agreement as of the date set forth above.

BORROWER:

CHEROKEE INTERNATIONAL CORPORATION,
a Delaware corporation


By:
/s/ LINSTER W. FOX

--------------------------------------------------------------------------------


 
 
  Name: Linster W. Fox       Title: EVP, CEO & Secretary      
 
 
 
THE AGENT AND LENDERS:
 
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, an L/C Issuer and a Lender
 
 
 
Name:
    

--------------------------------------------------------------------------------

        Its Duly Authorized Signatory

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this First Amendment to
Amended and Restated Credit Agreement as of the date set forth above.

BORROWER:

CHEROKEE INTERNATIONAL CORPORATION,
a Delaware corporation


By:
    

--------------------------------------------------------------------------------


 
 
  Name:         Title:        
 
 
 
THE AGENT AND LENDERS:
 
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, an L/C Issuer and a Lender
 
 
 
Name:
/s/ DANIEL E. KONOPACKI

--------------------------------------------------------------------------------

        Its Duly Authorized Signatory

--------------------------------------------------------------------------------






Acknowledgement and Reaffirmation


        The undersigned hereby acknowledges receipt of a copy of the First
Amendment to Amended and Restated Credit Agreement dated as of November 1, 2007
(the "Amendment"; capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Amendment) to which this Acknowledgement and
Reaffirmation is attached and affirm that, except as expressly set forth below,
nothing contained therein shall modify in any respect whatsoever the provisions
and terms of that certain Intercreditor Agreement dated as of February 25, 2004
(the "Intercreditor Agreement") between the undersigned and US Bank, N.A., in
its capacity as 51/4% Trustee thereunder and hereby reaffirms that the
Intercreditor Agreement is and shall continue to remain in full force and
effect.

        IN WITNESS WHEREOF, the undersigned has executed this Acknowledgement
and Reaffirmation as of the 13th day of November, 2007.

    U.S. BANK, N.A., a Trustee
 
 
By:
/s/  RICHARD PROKOSCH            

--------------------------------------------------------------------------------

    Name: Richard Prokosch     Title: Vice President

--------------------------------------------------------------------------------






Exhibit A



Annex B


Pro Rata Shares and Commitment Amounts


PRO RATA SHARES AND COMMITMENT AMOUNTS


    Lender(s)
Revolving Loan Commitment
(including a Swing Line Commitment
of $2,000,000)
$7,500,000
 
General Electric Capital Corporation

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1.1



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
Acknowledgement and Reaffirmation
Exhibit A
Annex B
PRO RATA SHARES AND COMMITMENT AMOUNTS
